Order entered January 23, 2017




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-01468-CV
                                   No. 05-16-01470-CV

                         IN RE ALEX RAMIRO PRADO, Relator

                Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F14-421005 and F14-421015

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s December 15, 2016

petition for writ of mandamus.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE